Title: To George Washington from Henry Laurens, 24 December 1777
From: Laurens, Henry
To: Washington, George

 

Sir
York [Pa.] 24th Decemr 1777

I had the honour of writing to your Excellency yesterday by General Conway; I now inclose a Resolve of Congress of the 22d Sent in to me last Night, directing, all Gold & Silver which shall be received for provision or other necessaries supplied British Prisoners, to be paid immediately into the Continental Treasury—To this I will take the liberty of adding extract of a Letter dated Nantz the 18th October, the latest date I have heard of—from this writers account, an opinion which I have long entertained & Sometimes expressed, that the Court of Versailles, were playing off these Infant States as puppets for the sole benefit of France, is not discountenenced. neither such versatile attachment on one Side nor the enormous considerations which we are paying for their Trade &c. on the other will entitle them to strong claims upon our gratitude—the less obligation we are under the better.
If War is declared between England & France according to present appearances it must from necessity commence with the former. I am with very great Regard &c.
